Name: Commission Regulation (EC) No 1999/95 of 17 August 1995 amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef
 Type: Regulation
 Subject Matter: trade policy;  agricultural policy;  animal product;  distributive trades
 Date Published: nan

 Avis juridique important|31995R1999Commission Regulation (EC) No 1999/95 of 17 August 1995 amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beef Official Journal L 195 , 18/08/1995 P. 0006 - 0011COMMISSION REGULATION (EC) No 1999/95 of 17 August 1995 amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards the general and special intervention measures for beefTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 424/95 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 2456/93 (3), as last amended by Regulation (EC) No 200/95 (4), lays down in particular the conditions of eligibility to be met by products bought into intervention; whereas provision should be made that for each of the tenders considered the category and quality of those products as well as the Member States or regions of a Member State where intervention is open are those as set out in the Annex of Commission Regulation (EEC) No 1627/89 (5), as last amended by Regulation (EC) No 1764/95 (6); Whereas Regulation (EEC) No 2456/93 also laid down provisions relating to the procedure for take over by the intervention agency; whereas in order to improve the control of this procedure those detailed rules have to be completed in particular for preliminary inspection and the control of weights of the products bought in; whereas, to that end, the provisions relating to control of the boning of meat purchased by intervention agencies and the rejection of products should be strengthened; Whereas, in order to improve the storage of the cuts and to simplify their identification it is advisable, on the one hand to standardize their wrapping and on the other hand to allow for their designation by a numerical Community code; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2456/93 is hereby amended as follows: 1. Article 4 (2) is completed by the following paragraph: '(i) are of the categories and quality groups as set out in Annex of Regulation (EEC) No 1627/89 for each tender involved in the Member States or regions of a Member State mentioned in the said Annex`. 2. Article 17 is amended as follows: (a) paragraphs 1 to 4 are replaced by the following: '1. Take-over by the intervention agency shall take place: - in the case of bone-in meat intended for storage without further processing or for partial boning, either at the entrance weighing point of the intervention centre's cold store or at the entrance weighing point of the intervention centre's cutting plant, - in the case of bone-in meat intended for boning, at the entrance weighing point at the intervention centre's cutting plant. Products delivered shall be accepted and taken over subject to verification by the intervention agency that they comply with the requirements laid down herein. Verification of compliance with the requirements laid down in Article 4 (2) (e) in particular shall be made by analysis of a sample. The sampling method and the consequences of a positive result shall be as laid down in the relevant veterinary legislation. 2. Where no preliminary inspection is conducted immediately before loading at the slaughterhouse loading bay and prior to their transportation to the intervention centre, half carcases shall be identified as follows: - if they are only marked such markings shall comply with the provisions of Article 4 (3) (c) and a document specifying the identification or slaughter number together with the slaughter date for the half carcase shall be established, - if they are also labelled, the labels shall comply with the provisions of Article 1 (2), (3) and (4) of Commission Regulation (EEC) No 344/91 (*). If half carcases are cut into quarters the quartering shall be carried out in accordance with Annex V. The quarters shall be grouped for the purpose of the acceptance procedure by carcase or half carcase at the time of take over. If half carcases have not been cut into quarters prior to their transportation to the intervention centre they shall be cut in accordance with Annex V on their arrival. At the acceptance point, each quarter shall be identified by a label which complies with the provisions of Article 1 (2), (3) and (4) of Regulation (EEC) No 344/91; it shall also indicate the weight of the quarter and the contract number; the labels shall be affixed directly to shin tendons on forequarters and hindquarters without using metal or plastic ties. Without prejudice to Article 24 (2), these labels must remain attached to the quarters throughout the whole storage period. As fas as possible, any previous labels shall be removed. The acceptance procedure shall cover a systematic examination of the presentation, classification, weight, and labelling of each quarter delivered. Control of temperature shall also be carried out on one of the hindquarters of each carcase. In particular no carcase shall be accepted when its weight exceeds the maximum weight laid down in Article 4 (2) (h). 3. A preliminary inspection may be conducted immediately before loading at the slaughterhouse loading bay and shall cover the weight, classification, presentation and temperature of halfcarcases. In particular no carcase shall be accepted when its weight exceeds the maximum weight laid down in Article 4 (2) (h). Products rejected shall be marked and may not be presented again for such an inspection or for the acceptance procedure. Such inspection is made on a consignment of a maximum of 20 tonnes of half-carcases as defined by the intervention agency. Where the number of half-carcasses rejected exceeds 20 % of the total number inspected, the whole consignment shall be rejected. Prior to their transportation to the intervention centre, half-carcases shall be cut into quarters in accordance with Annex V; each quarter shall be systematicaly weighed and identified by a label which complies with the provisions of Article 1 (2), (3) and (4) of Regulation (EEC) No 344/91; it shall also indicate the weight of the quarter and the contract number; the labels shall be affixed directly to shin tendons on forequarters and hindquarters without using metal or plastic ties. Without prejudice to Article 24 (2), these labels must remain attached to the quarters throughout the whole storage period. As far as possible, any previous labels shall be removed. The quarters from each carcase shall then be grouped for the purposes of the acceptance procedure by carcase or half-carcase at the time of take-over. Each consignment shall be accompanied to the acceptance point by a checklist giving all details of the quarters including the number of products presented and either accepted or rejected; this checklist shall be handed over to the accepting officer. A seal shall be affixed to the means of transport before it leaves the slaughterhouse; the number of the seal shall be shown on the health certificate or checklist. During the acceptance procedure, checks shall be carried out relating to the presentation, classification, weight labelling and temperature of the quarters delivered. 4. Preliminary inspection and acceptance of the products offered for intervention shall be carried out by an official of the intervention agency or a person authorized by the latter, who must be a qualified classifier, who must not be involved in classification at the slaughterhouse and who must be totally independent of the successful tenderer. Such independence shall be ensured in particular by the periodic rotation of such officials between intervention centres. At the time of taking-over, the total weight of the quarters of each consignment shall be recorded and retained by the intervention agency. Where, for the meat to be stored bone-in, this weight differs from that indicated on the checklist to such an extent that the accuracy of the weight on the checklist is called into question, the weight of each quarter shall be systematically checked and if necessary, a new label shall be affixed by the accepting officer giving the accepted weight in addition to the other information required. As far as possible, any previous labels shall be removed. A document recording full details including the weight and the number of the products presented and either accepted or rejected must be filled in by the accepting officer. Products rejected shall be marked and may not be presented again for either preliminary inspection or for the acceptance procedure. ` (b) paragraph 6 is replaced by the following: '6. Where, on the basis of the number of half-carcases or quarters presented, the quantity of products rejected exceeds 20 % of the consignment delivered and unloaded, the whole consignment shall be rejected.` 3. Article 23 (1), last sentence, is replaced by the following: 'Such checks shall cover at least 5 % of the cartons filled during the day for each different cut, and when there are sufficient cartons, a minimum of 5 cartons per cut.` 4. Article 25 (2), second paragraph, is deleted. 5. Article 29 is replaced by the following: 'Article 29 Rejection of products 1. Where the checks specified in Article 23 (1) show breaches by the boning plant of the provisions of Article 20 to 28 for a particular cut, those checks shall be extended to cover a further 5 % of the cartons filled during the day in question. In the event that further breaches are discovered, additional samples of 5 % of the total number of cartons of the relevant cut shall be checked. When, at the fourth 5 % check, at least 50 % of the cartons are found to breach the above provisions, the entire day's production for that cut shall be checked. However, checking of the entire day's production shall not be required once at least 20 % of the cartons of a particular cut have been found to be in breach. 2. When on this basis: - less than 20 % of the cartons of a particular cut is found to be in breach, the entire content of those cartons shall be rejected and no payment shall be made in respect of them; the boning plant shall pay the intervention agency an amount equal to the price as shown in Annex I, for the cuts which have been rejected, - at least 20 % of the cartons of a particular cut is found to be in breach, the entire day's production for that particular cut shall be rejected by the intervention agency and no payment shall be made; the boning plant shall pay the intervention agency an amount equal to the price as shown in Annex I, for the cuts which have been rejected, - at least 20 % of the cartons of different cuts of the daily production are found to be in breach, the entire day's production shall be rejected by the intervention agency and no payment shall be made; the boning plant shall pay the intervention agency an amount equal to the price to be paid by the agency to the successful tenderer in accordance with Article 18 for the original bone-in products bought into intervention which, after deboning, have been rejected, increased by 20 %. If this indent is applicable, the first and second indent shall not apply. 3. By derogation from paragraph 1 and 2, where, as a result of serious negligence or fraud, the boning plant fails to comply with the provisions of Articles 20 to 28: - all the products obtained after deboning during the day for which non-compliance with the above provisions is established shall be rejected by the intervention agency and no payment shall be made, - the boning plant shall pay the intervention agency an amount equal to the price to be paid by the agency to the successful tenderer in accordance with Article 18 for the original bone-in products bought into intervention which, after deboning, have been rejected, in accordance with the preceding indent increased by 20 %.` 6. In Annex VII, the wording of the various cuts is replaced by the following: '1.2.1. Intervention shank (code INT 11), 1.2.2. Intervention thick flank (code INT 12), 1.2.3. Intervention topside, 1.2.4. Intervention silverside, 1.2.5. Intervention fillet, 1.2.6. Intervention rump, 1.2.7. Intervention striploin, 1.2.8. Intervention flank, 1.2.9. Intervention fore rib (five bone), 2.1.1. Intervention shin, 2.1.2. Intervention shoulder, 2.1.3. Intervention brisket, 2.1.4. Intervention forequarter.` 7. Annex VIII is replaced by Annex II to this Regulation. 8. Point I (5) of Annex IX is replaced by the following: 'Only cuts of the same designation identified by their full name or by the numerical Community code, and coming from the same category of animal may be placed in the same carton; cartons may not contain any pieces of fat or other trimming under any circumstances.` Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the first invitation to tender of September 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 August 1995. For the Commission Erkki LIIKANEN Member of the Commission (*) OJ No L 41, 14. 2. 1991, p. 15. ANNEX I 'ANNEX XI Individual prices of rejected intervention cuts for the purposes of Article 29 (2), indents 1 and 2 >TABLE> ANNEX II 'ANEXO VIII - BILAG VIII - ANHANG VIII - Ã Ã Ã Ã Ã Ã Ã Ã Ã  VIII - ANNEX VIII - ANNEXE VIII - ALLEGATO VIII - BIJLAGE VIII - ANEXO VIII - LIITE VIII - BILAGA VIII Direcciones de los organismos de intervenciÃ ³n - Interventionsorganernes adresser - Anschriften der Interventionsstellen - AEÃ ©aaÃ µÃ ¨Ã ½Ã ­Ã ³aaÃ ©Ã ² Ã ´Ã ¹Ã ­ Ã ¯Ã ±Ã £Ã ¡Ã ­Ã ©Ã ³Ã ¬Ã ¾Ã ­ Ã °Ã ¡Ã ±Ã Ã ¬Ã ¢Ã ¡Ã ³Ã §Ã ² - Addresses of the intervention agencies - Adresses des organismes d'intervention - Indirizzi degli organismi d'intervento - Adressen van de interventiebureaus - EndereÃ §os dos organismos de intervenÃ §Ã £o - Interventioelinten osoitteet - Interventionsorganens adresser BELGIQUE/BELGIÃ : Bureau d'intervention et de restitution belge Rue de TrÃ ¨ves 82 B-1040 Bruxelles Belgisch Interventie en Restitutiebureau Trierstraat 82 B-1040 Brussel TÃ ©lÃ ©phone: (32-2) 287 24 11; tÃ ©lex: BIRB. BRUB / 24076-65567; tÃ ©lÃ ©copieur: (32-2) 230 25 33/280 03 07 BUNDESREPUBLIK DEUTSCHLAND: Bundesanstalt fuer Landwirtschaft und Ernaehrung (BLE) Postfach 180203, D-60083 Frankfurt am Main Adickesallee 40 D-60322 Frankfurt am Main Tel.: (49) 69 15 64-704/775; Telex: 411727; Telefax: (49) 69 15 64-790/791 DANMARK: EU-Direktoratet Nyropsgade 26 DK-1780 Koebenhavn V Tlf. (45) 33 92 70 00; telex 151317 DK; fax (45) 33 92 69 48, (45) 33 92 69 23 AAÃ Ã Ã AEÃ : Ã Ã ´Ã §Ã ­Ã ¯Ã ´Ã ±Ã ¯oeÃ ©Ã ªÃ  Ã Ã ´Ã ¡aessÃ ¯Ã µ 33 GR-Ã Ã ¨Ã Ã ­Ã ¡ 33 Ã Ã §Ã «.: 321 23 59, Ã ´Ã Ã «aaÃ ® 221 683 ESPAÃ A: SENPA (Servicio Nacional de Productos Agrarios) Calle Beneficencia, 8 E-28005 Madrid TelÃ ©fono: (91) 347 65 00, 347 63 10; tÃ ©lex: SENPA 23427 E, SENPA 41818 E; fax: (91) 521 98 32, 522 43 87 FRANCE: OFIVAL 80, Avenue des Terroirs de France F-75607 Paris Cedex 12 TÃ ©lÃ ©phone: (33 1) 44 68 50 00; tÃ ©lex: 215330; tÃ ©lÃ ©copieur: (33 1) 44 68 52 33 IRELAND: Department of Agriculture, Food and Forestry Kildare Street IRL-Dublin 2 Tel.: (01) 678 90 11 ext. 2278; telex: 93292 AGRIEI; telefax: (01) 661 62 63 ITALIA: Ente per gli interventi nel mercato agricolo (EIMA) via Palestro 81 I-00185 Roma Tel.: 49 49 91; telex: 61 30 03 LUXEMBOURG: Service d'Ã ©conomie rurale, section « cheptel et viande » 113-115, rue de Hollerich L-1741 Luxembourg TÃ ©lÃ ©phone: (352) 478/443; tÃ ©lÃ ©copieur: 2537 NEDERLAND: Ministerie van Landbouw, Natuurbeheer en Visserij, Dienst Uitvoering Regelingen, regio Zuid-Oost Slachthuisstraat 71 Postbus 965 6040 AZ Roermond Tel.: (31-4750) 96777; telex: 56396 VIBNL; telefax: (31-4750) 18939 OESTERREICH: AMA-Agrarmarkt Austria Dresdner Strasse 70 A-1201 Wien Tel.: (0222) 33 15 12 20; Telefax: (0222) 33 15 12 97 PORTUGAL: INGA - Instituto Nacional de IntervenÃ §Ã £o e Garantia AgrÃ ­cola Rua Camilo Castelo Branco, n º 45 - 2 º P-1000 Lisboa Tel.: (351-1) 355 88 12/7; telex: 66207/8/9/10; telecÃ ³pia: (351-1) 53 32 51 SUOMI/FINLAND : Maa- ja metsaetalousministerioe Ministry of Agriculture and Forestry Department of Agricultural Policy / Intervention Unit Mariankatu 23, PL 232 FIN-00171 Helsinki Puh : (358) 0160 01 ; telekopio : (358) 0160 9790 SVERIGE : Statens jordbruksverk - Swedish Board of Agriculture Vallgatan 8 S-551 82 Joenkoeping Tel. (46) 36-15 50 00 ; telex 70991 SJV-S ; telefax (46) 36-19 05 46 UNITED KINGDOM: Intervention Board for Agricultural Produce Fountain House 2 Queens Walk UK-Reading RG1 7QW Berkshire Tel.: (01734) 58 36 26; telex: 84 83 02`